Title: Adams’ Minutes of the Trial: Plymouth Superior Court, May 1769
From: Adams, John
To: 


       Lex Test., Page 576. Stephens vs. Gerard, 1. Sid. 315. Page 571, Sackville vs. Brown. Page 576, Chadron v. Harris, Noy 12.
       Randal et als. vs. Clap.
       Leonard.
       Witnesses.
       Zechh. Daman. In the latter Part of his Life, he seemed not so capable, intosticated and Passionate. Good Ideas.
       Bezaliel Curtis. A good deal of Judgment once. He seemed to be in a hurry, a fury, &c. I did not look upon him the Man he used to be. One time he seemed cool, and calm. At other Times he said that Bill would not catch his Horse and Sam. had promised to do it. Will the Eldest. He said Will had wronged him, and had Creatures and not returned’em.
       Josa. Jacobs. Fortnight before he died, Saml. gave me the Will to keep. The old Man told me, he had sent it by Saml. December Court delivered to me. He left Blanks that Coll. Clap might view it and alter it. He said so. I did not see but what his Mind was as usual. He never .
       Hawk. Cushing. Unreasonably prejudiced vs. his son Wm. Whenever Wills Name was mentiond he was in a Passion. He would talk about common Affairs, he would talk well eno. I swore to Man it shall be £4000 out of his Pockett.
       Abigail Sylvester. I should venture to trade with him as well as ever. In a Passion, always hasty.
       He left Blanks to alter when he had occasion for it, he said.
       Leonard.
       Swing. 522. 82. Become a Child. Proof of it.
       
       Will itself.
       Otis. Statute of Frauds, requires the Subscription of 3 Witnesses. Many Frauds were found to be committed, concerning Wills. The design that the Witnesses may be able to swear to the Identity of the Writing.
       This Method lyable to Fraud and Interpolation.
      